Case: 1:12-cv-09672 Document #: 374 Filed: 04/30/19 Page 1 of 1 PageID #:5616

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Brian Lucas, et al.
                                Plaintiff,
v.                                                    Case No.: 1:12−cv−09672
                                                      Honorable John J. Tharp Jr.
Vee−Pak, Inc.,, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 30, 2019:


      MINUTE entry before the Honorable John J. Tharp, Jr:Upon the plaintiffs'
unopposed request, the status hearing is reset for 5/8/19 at 9:00 a.m. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
